DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  line 1 “based on Neural Network” should read “based on a Neural Network” or “based on Neural Networks”; the second to last line reads “indicates same individual”, where it is unclear who or what the individual is. Appropriate correction is required.
Claim 4 objected to because of the following informalities:  lines 1-2 read “wherein train MLP” which should read “further comprising training a multi-layer perceptron (MLP)”, or amended similarly as claim 5 to read “wherein the at least one processor is further configured to:” as the acronym MLP is not defined in the amended claims.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  line 3 “train MLP” should read “train a multi-layer perceptron (MLP)”as the acronym MLP is not defined in the amended claims; line 4 reads “based on plural of” which should read “based on a plurality of”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  line 1 “using Neural Network” should read “using a Neural Network” or “using Neural Networks”; the second to last line reads “indicates same individual”, where it is unclear who or what the individual is.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  line 2 reads “training MLP” which should read “training a multi-layer-perceptron (MLP)”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  line 2 “training MLP” should read “training a multi-layer perceptron (MLP)”as the acronym MLP is not defined in the amended claims; line 3 reads “based on plural of” which should read “based on a plurality of”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  line 2 “using Neural Network” should read “using a Neural Network” or “using Neural Networks”; the second to last line reads “indicates same individual”, where it is unclear who or what the individual is.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  line 3 reads “training MLP” which should read “training an MLP”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  line 2 “trains MLP” should read “trains a multi-layer perceptron (MLP)”; line 3 reads “based on plural of” which should read “based on a plurality of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 11 recites the limitation "the first feature vector" and “the domain vector” in the two limitations following the training limitation.  There is insufficient antecedent basis for this limitation in the claim, as the training limitation defines “at least one first feature vector” and “at least one domain vector”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senior et al. (US 2015/0269931 A1), hereinafter referred to as Senior, in view of Huang et al. (US 2017/0256254 A1), hereinafter referred to as Huang.

Regarding claim 1, Senior teaches:
A pattern recognition apparatus based on Neural Network (NN), comprising: 
at least one memory storing a set of instructions (para [0091], where memory is used); and 
at least one processor (para [0091], where a processor is used) configured to execute the set of instructions to: 
train an NN model to generate NN parameters, based on at least one first feature vector and at least one domain vector indicating one of subsets in a specific domain (para [0048], where a neural network is trained using vectors in a cluster, and para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, is used in the training, where each centroid corresponds to a cluster as in para [0044], interpreted as a domain), 
wherein, the first feature vector is extracted from each of the subsets (para [0048], where the training vectors in the cluster are the feature vectors), 
the domain vector indicates an identifier corresponding to the each of the subsets (para [0050], [0044], where each centroid corresponds to a cluster); and 
verify a pair of second feature vectors in the specific domain to output whether the pair indicates same individual or not, based on a target domain vector and the NN parameters (para [0035], where an average of multiple features vectors is the target domain vector, para [0037], where a speech model is selected, corresponding to the NN parameters, and para [0039-40], where feature vectors are input, and para [0032], where the system identifies the speaker).
Senior does not explicitly teach verifying based on the target domain vector and NN parameters.
Huang teaches the verification using the neural network (para [0044], where speaker identification is performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senior by using the speaker identification of Huang (Huang para [0044]) to identify the speaker of Senior (Senior para [0032]) by using the neural network, in order to understand the context and initialize relevant submodules (Huang para [0031-32]).

Regarding claim 2, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein 
the at least one processor is further configured to 
utilize a specific subset in the specific domain as the target domain vector (Senior para [0047], where the speech model is selected corresponding to the cluster mapped to by the input vector).  

Regarding claim 3, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein the at least one processor is further configured to 
calculate a mean corresponding to the each of the subsets as the domain vector thereof (Senior para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, corresponds to a cluster as in para [0044], interpreted as a domain).  

Regarding claim 4, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein 
train MLP based on the first feature vector to generate MLP parameters to extract the domain vector corresponding to the each of the subsets (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations).  

Regarding claim 5, Senior in view of Huang teaches:
The pattern recognition apparatus according to claim 1, wherein 
the at least one processor is further configured to: 
train MLP with the NN model training to generate MLP-NN parameters, based on plural of the first feature vectors (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations); and 
verify the pair of second feature vectors based on the MLP-NN parameters (Huang para [0044-46], where speaker identification is performed using the neural network and MLP).  

Regarding claim 6, Senior teaches:
A pattern recognition method using Neural Network (NN), comprising: 
training an NN model to generate NN parameters, based on at least one first feature vector and at least one domain vector indicating one of subsets in a specific domain (para [0048], where a neural network is trained using vectors in a cluster, and para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, is used in the training, where each centroid corresponds to a cluster as in para [0044], interpreted as a domain), 
wherein, the first feature vector is extracted from each of the subsets (para [0048], where the training vectors in the cluster are the feature vectors), 
the domain vector indicates an identifier corresponding to the each of the subsets (para [0050], [0044], where each centroid corresponds to a cluster); and 
verifying a pair of second feature vectors in the specific domain to output whether the pair indicates same individual or not, based on a target domain vector and the NN parameters (para [0035], where an average of multiple features vectors is the target domain vector, para [0037], where a speech model is selected, corresponding to the NN parameters, and para [0039-40], where feature vectors are input, and para [0032], where the system identifies the speaker).
Senior does not explicitly teach verifying based on the target domain vector and NN parameters.
Huang teaches the verification using the neural network (para [0044], where speaker identification is performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senior by using the speaker identification of Huang (Huang para [0044]) to identify the speaker of Senior (Senior para [0032]) by using the neural network, in order to understand the context and initialize relevant submodules (Huang para [0031-32]).

Regarding claim 7, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, wherein
the verifying includes utilizing a specific subset in the specific domain as the target domain vector (Senior para [0047], where the speech model is selected corresponding to the cluster mapped to by the input vector).  

Regarding claim 8, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, further comprising: 
calculating a mean corresponding to the each of the subsets as the domain vector thereof (Senior para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, corresponds to a cluster as in para [0044], interpreted as a domain).  

Regarding claim 9, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, further comprising: 
training MLP based on the first feature vector to generate MLP parameters to extract the domain vector corresponding to the each of the subsets (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations).  

Regarding claim 10, Senior in view of Huang teaches:
The pattern recognition method according to claim 6, wherein 
the training includes training MLP with the NN model training to generate MLP-NN parameters, based on plural of the first feature vectors (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations), and 
the verifying includes verifying the pair of second feature vectors based on the MLP-NN parameters (Huang para [0044-46], where speaker identification is performed using the neural network and MLP).  

Regarding claim 11, Senior teaches:
A non-transitory computer readable storage medium (para [0092], where a computer-readable medium is used) storing a pattern recognition program using Neural Network (NN) for causing a computer to recognize a pattern, the program causing a computer to execute: 
NN training processing of training an NN model to generate NN parameters, based on at least one first feature vector and at least one domain vector indicating one of subsets in a specific domain (para [0048], where a neural network is trained using vectors in a cluster, and para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, is used in the training, where each centroid corresponds to a cluster as in para [0044], interpreted as a domain), 
wherein, the first feature vector is extracted from each of the subsets (para [0048], where the training vectors in the cluster are the feature vectors), 
the domain vector indicates an identifier corresponding to the each of the subsets (para [0050], [0044], where each centroid corresponds to a cluster); and 
NN verification processing of verifying a pair of second feature vectors in the specific domain to output whether the pair indicates same individual or not, based on a target domain vector and the NN parameters (para [0035], where an average of multiple features vectors is the target domain vector, para [0037], where a speech model is selected, corresponding to the NN parameters, and para [0039-40], where feature vectors are input, and para [0032], where the system identifies the speaker).  
Senior does not explicitly teach verifying based on the target domain vector and NN parameters.
Huang teaches the verification using the neural network (para [0044], where speaker identification is performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Senior by using the speaker identification of Huang (Huang para [0044]) to identify the speaker of Senior (Senior para [0032]) by using the neural network, in order to understand the context and initialize relevant submodules (Huang para [0031-32]).

Regarding claim 12, Senior in view of Huang teaches:
The storage medium according to claim 11, wherein 
the NN verification processing utilizes a specific subset in the specific domain as the target domain vector (Senior para [0047], where the speech model is selected corresponding to the cluster mapped to by the input vector).  

Regarding claim 13, Senior in view of Huang teaches:
The storage medium according to claim 11, the program further causing a computer to execute 
mean extraction processing of calculating a mean corresponding to the each of the subsets as the domain vector thereof (Senior para [0050], where a centroid, interpreted as a domain vector as in para [0034] of Applicant's specification, corresponds to a cluster as in para [0044], interpreted as a domain).  

Regarding claim 14, Senior in view of Huang teaches:
The storage medium according to claim 11, the program further causing a computer to execute 
multi-layer perceptron (MLP) training processing of training MLP based on the first feature vector to generate MLP parameters to extract the domain vector corresponding to the each of the subsets (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations).  

Regarding claim 15, Senior in view of Huang teaches:
The storage medium according to claim 11, wherein 
the NN training processing further trains MLP with the NN model training to generate MLP-NN parameters, based on plural of the first feature vectors (Huang para [0044-46], where a MLP in the neural network is trained using input features to calculate vector representations), 
the NN verification processing verifies the pair of second feature vectors based on the MLP-NN parameters (Huang para [0044-46], where speaker identification is performed using the neural network and MLP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0158463 A1 para [0023-24] teaches training a multi-class neural network using speech from enrolled speakers for speaker classification or identification; US 2016/0293167 A1 para [0085] teaches training a DNN and using d-vectors for speaker verification; US 9,401,148 B2 col. 3 lines 6-16 teach speaker verification using a DNN and using d-vectors, which are averages of speaker features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/               Primary Examiner, Art Unit 2658